                                                                                                                     1   Kristina N. Holmstrom
                                                                                                                         Nevada Bar No. 010086
                                                                                                                     2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         Esplanade Center III, Suite 800
                                                                                                                     3   2415 East Camelback Road
                                                                                                                         Phoenix, AZ 85016
                                                                                                                     4   Telephone: 602.778.3700
                                                                                                                         Fax: 602.778.3750
                                                                                                                     5   kristina.holmstrom@ogletree.com

                                                                                                                     6   Attorneys for Defendant Aetna Life Insurance
                                                                                                                         Company
                                                                                                                     7

                                                                                                                     8                              UNITED STATES DISTRICT COURT
                                                                                                                     9                              FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    10   Paul Speca,                                          Case No.: 2:18-cv-00835-MMD-GWF
                                                                                                                    11                          Plaintiff,
                                                                                                                                                                              STIPULATION AND ORDER TO
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    12          vs.                                           EXTEND TIME FOR BRIEFING
                                                                                                                    13
                                                                                          Telephone: 702.369.6800




                                                                                                                         Aetna Life Insurance Company, as Claims              (THIRD REQUEST)
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                         Administrator for The Home Depot, U.S.A.,
                                                                                                                    14   Inc. Temporary Disability Income Plan; The
                                                                                                                         Home Depot, USA, Inc., Temporary Disability
                                                                                                                    15   Income Plan,
                                                                                                                    16                          Defendants.
                                                                                                                    17

                                                                                                                    18          Plaintiff Paul Speca and defendant Aetna Life Insurance Company hereby stipulate
                                                                                                                    19   and request the Court to extend Aetna’s deadline to respond to Speca’s Dispositive Motion
                                                                                                                    20   by 21 days, from March 6, 2019 through and including Wednesday, March 27, 2019. The
                                                                                                                    21   defendant requested the stipulation, and the plaintiff agreed, in order to accommodate
                                                                                                                    22   defense counsel’s heavy deposition and travel schedule. The parties further stipulate that
                                                                                                                    23   Plaintiff’s Reply should be due Tuesday, April 23, 2019 to accommodate international travel
                                                                                                                    24   by Plaintiff’s attorney.
                                                                                                                    25          The parties certify that this stipulation was done in good faith and not for the purposes
                                                                                                                    26   of delay.
                                                                                                                    27          WHEREFORE, the parties jointly request that this Court adopt the proposed
                                                                                                                    28   scheduling deadlines indicated above.
                                                                                           1        Dated this 6th day of March 2019.

                                                                                           2   LAW OFFICE OF JULIE A. MERSCH            OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                        & STEWART, P.C.
                                                                                           3

                                                                                           4   By: /s/ Julie A. Mersch                  By: /s/ Kristina N. Holmstrom
                                                                                                   Julie A. Mersch                          Kristina N. Holmstrom
                                                                                           5       Nevada Bar No. 004695                    Nevada Bar No. 010086
                                                                                                   1100 E. Bridger Avenue                   Esplanade Center III, Suite 800
                                                                                           6       Las Vegas, NV 89101                      2415 East Camelback Road
                                                                                                   Telephone: 702.387.5868                  Phoenix, AZ 85016
                                                                                           7       Fax: 702.387.0109                        Telephone: 602.778.3700
                                                                                           8       jam@merschlaw.com                        Fax: 602.778.3750
                                                                                                                                            kristina.holmstrom@ogletree.com
                                                                                           9      Attorneys for Plaintiff Paul Speca
                                                                                                                                            Attorneys for Defendant Aetna Life
                                                                                          10                                                Insurance Company
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                        IT IS SO ORDERED:
                                                                                          15

                                                                                          16                                            ______________________________________
                                                                                                                                        UNITED STATES
                                                                                                                                                STATESDISTRICT   JUDGE
                                                                                                                                                        MAGISTRATE    JUDGE
                                                                                          17

                                                                                          18                                                    March 7, 2019
                                                                                                                                        DATED: ______________________________
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                        2
